IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ERNEST REED,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0578

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 11, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ernest Reed, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.